Citation Nr: 0506220	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  99-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to April 
1945.  The veteran died in June 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
the benefit currently sought on appeal.  The appellant filed 
a timely appeal, which was then certified to the Board.  In 
January 2001, the Board remanded the claim to the RO for 
development.  After it was returned to the Board, in August 
2002, the Board undertook additional development under 
38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
July 2003, the Board remanded the claim for a substantive 
review of the case by the RO.  The RO reviewed the claim and 
issued supplemental statement of the case to the appellant 
and her representative in April 2004.  The case was then 
returned to the Board for appellate review in December 2004.

The Board notes that in May 1945, when service connection was 
established for the veteran's disability, it was rated 
analogously to a gunshot wound, and listed on the rating 
decision as involving the right ilium (hip bone).  However, 
in June 1947, when the evaluation of the disability was 
decreased based on a May 1947 VA examination, the disability 
was recharacterized, in part, as gunshot wound to the left 
hip.  This clerical error was carried over to the only 
subsequent rating decision, dated in August 1972.  The Board 
wishes to clarify that the veteran was, in fact, service-
connected for injuries to the right hip, and that this 
clerical error is harmless in that it has no impact on the 
instant case.


FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in June 
1998, and lists the immediate cause of death as coronary 
artery disease.  "Brown lung" is listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause.

2.  At the time of the veteran's death, service connection 
had been established for residuals of a grenade wound to his 
right hip (muscle group XVII) and to his abdomen, with 
resection of the ileum and moderately severe damage to muscle 
group XIX.

3.  Coronary artery disease and brown lung were first 
demonstrated many years after service, and were not related 
to a service-connected disability.

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
had been or could have been granted caused, hastened, or 
materially or substantially contributed to the veteran's 
death.

CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 
3.312 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for the veteran's cause of death.  In 
this context, the Board notes that a substantially complete 
application was received, and the claim decided, in August 
1998, prior to the enactment of the VCAA.  However, in August 
2001, at the request of the Board's remand order, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant in August 2001 of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The claimant was advised 
to provide VA with any evidence not already submitted, such 
as medical reports linking the veteran's alleged anemia to 
his in-service wounds.  She was also asked to provide a 
release form for the private doctor who had submitted prior 
medical opinions in the case.  After receiving no response 
from the claimant, the AOJ again requested the above 
information in October 2001 and December 2001.  In January 
2004, the AOJ specifically notified the claimant of all the 
information contained in the initial August 2001 notice.  
Finally, in April 2004, the RO readjudicated the claim based 
on all the evidence, without "taint" from prior 
adjudications.  Therefore the Board finds no prejudice in the 
fact that the initial RO denial pre-dated VCAA-compliant 
notice.  Thus, the Board finds that the content and timing of 
the four notices comport with the requirements of § 5103(a) 
and § 3.159(b).

Service Connection for Cause of Death

The appellant, the veteran's widow, is seeking service 
connection for the cause of the veteran's death.  She 
contends that the veteran suffered from anemia due to his 
service-connected disabilities, which provoked the coronary 
artery disease from which the veteran died. 

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's death certificate indicates he died in June 
1998, and lists the immediate cause of death as coronary 
artery disease.  "Brown lung" is listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause.  No autopsy was performed.  

Service medical records include the veteran's October 1942 
induction examination, at which time his cardiovascular 
system and lungs were both evaluated as normal.  A chest x-
ray taken revealed normal results.  

The service records also document the veteran's wounds 
received in combat during World War II and his subsequent 
treatment before separation.  According to a January 1945 
orthopedic and surgical note, on July 5, 1944, shrapnel from 
a grenade entered through the veterans' right buttock and 
exited through the right lower quadrant on the anterior 
abdominal wall.  He sustained a compound, incomplete fracture 
of the right ilium (hip) and a perforating wound of the 
distal loop of the ileum (portion of small intestine).  The 
records indicate that after a long period of convalescence, 
the veteran made an excellent recovery, with his chief 
complaint being weight gain.  His chief difficulty was in 
regard to the right ilium fracture, being that he had a 
marked limp and everted foot.  He was noted to have little 
complaint regarding the abdominal wound.  In April 1945, the 
veteran was noted to have a moderate gait impediment, but all 
scars were well healed.  The veteran was subsequently 
discharged from service due to the disability.

Post service treatment records include a May 1947 VA 
examination.  The veteran presented with complaints of almost 
continuous pain in the area of the in-service wound.  He also 
reported vomiting about three times a week.  Upon 
examination, the abdominal and buttock scars were healed and 
non-painful.  The abdomen was flat and non-rigid, with mild 
tenderness.   A chemistry panel of the blood was not 
conducted.  A gastrointestinal series was taken and 
demonstrated a slow intestinal transit time.  An x-ray of  
the right hip revealed metal fragments still present on the 
ilium.  There was evidence of prior bone infection.  No 
further diagnosis was made beyond the residuals of the in-
service wound.

On February 2, 1972, the veteran was admitted to a private 
hospital for complaints of abdominal pain with bleeding per 
the rectum.  He gave a history of the wounds receiving during 
service.  Examination showed the veteran's lungs were clear 
to percussion and auscultation.  His heart had a normal sinus 
rhythm and normal heart sounds without murmur.  Laboratory 
data revealed his hemoglobin was low, at 9.  He received two 
units of blood and his hemoglobin increased to 15.5.  He 
stopped having blood in his stools.  Chest x-ray showed the 
aorta to exhibit a limited degree of atherosclerosis.  His 
lungs contained a moderate degree of diffuse interstitial 
fibrosis.  On February 17, he underwent exploratory surgery 
and was shown to have a pyloric channel ulcer with 
obstruction. 

In May 1972, the veteran was admitted for a left inguinal 
hernia.  Upon admission, he was noted to be not anemic.  He 
had a normal electrocardiogram.  A chest x-ray revealed a 
normal heart size, but also changes of marked pulmonary 
fibrosis in both lungs.  There was no definite evidence of 
active disease process.

The Board notes at this time that the veteran submitted the 
1972 records in an attempt to claim service connection for 
the ulcer and hernia, as secondary to his abdominal wounds.  
By rating decision in August 1972, the RO determined that 
there was no connection between the ulcer and hernia and his 
service-connected disabilities.  The veteran did not appeal 
this decision.

Treatment records from the veteran's private physician are 
also of record, dated from July 1991 to August 1997.  They 
document the veteran's treatment for various disorders, to 
include chronic obstructive pulmonary disease (COPD), 
Alzheimer's disease, peptic ulcer disease, and osteoporosis.   
Those records pertinent to the issue on appeal are discussed 
below. 

In August 1993, the veteran underwent his yearly physical 
exam.  He was noted to have dementia (probably Alzheimer's), 
COPD (stable), glaucoma, and a history of a peptic ulcer.  
The examining physician noted that the veteran was still 
taking ferrous sulfate and had probably been placed on it for 
his peptic ulcer disease, but as his hemoglobin was normal, 
and he was no longer bleeding, he probably did not need to 
take it any longer.

In July 1994, in the context of the veteran's annual 
physical, the examining physician asked the appellant why the 
veteran was still taking iron, as the complete blood count 
(CBC) panel was normal.  The appellant stated that the 
veteran had a diminished appetite after ceasing to take the 
iron pills, so he continued to take them.  The examiner saw 
no problem with that.   His diagnoses included Alzheimer's, 
stable COPD, and osteopenia. 

The veteran's August 1995 annual exam report noted that he 
continued to take iron, as he was eating better when doing 
so.  He continued to carry the diagnoses listed in previous 
years.

In August 1996, in the course of his annual exam, it was 
noted that the veteran had a normal chemistry panel.  The 
following year, the veteran's hemoglobin was evaluated as low 
(13.0), which the examiner attributed to a possible 
reoccurrence of his peptic ulcer disease.

The veteran's treating private physician submitted an opinion 
in October 1999.  She stated that when the veteran suffered a 
wound to the abdomen in World War II, he underwent resection 
of the ileum, after which he was noted to have anemia.  She 
further stated that the appellant was told that the veteran 
may be having chronic blood loss from the abdominal wound and 
that there was little to be done for this.  The private 
physician noted that the cause of the veteran's death is 
unclear.  She then stated that if the veteran died of 
coronary artery disease (CAD), it was certainly possible that 
his anemia was a contributing factor, as it would have 
precipitated a myocardial infarction.  She further posited 
that if his hemoglobin had been normal, this would not have 
occurred. 

The same examiner submitted an additional opinion in December 
2000.  She reiterated the facts as she had stated them in her 
October 1999 letter, but added that the veteran had been 
found to be anemic whenever his hemoglobin had been checked 
after that.  She further stated that although no autopsy was 
performed, it was most likely that the veteran died of 
coronary disease.  She posited that it was fairly likely that 
the veteran's anemia provoked his CAD, contributing to his 
death. The examiner explained that anemia causes a decrease 
in the oxygen supply to the heart and can be a contributing 
factor to mortality from CAD, in that those patients who are 
anemic and have CAD die sooner than those with CAD who are 
not anemic. 

In its January 2001 remand, the Board requested the RO to 
seek a more detailed opinion from the private physician with 
respect to the cause of death.  In particular, the private 
physician was to be asked for medical support specific to the 
veteran for her contentions.   The Board also requested that 
a VA cardiologist review the claims file and render an 
opinion as to the subject.

In January 2002, the RO contacted the private physician in an 
attempt to obtain a more detailed opinion with respect to the 
veteran's cause of death, asking for specific medical support 
for the conclusion she reached in the opinions she submitted.  
The private physician responded that she had nothing further 
to add.

In March 2003, a VA staff cardiologist reviewed the medical 
records, the history of the in-service wounds, and the death 
certificate indicating the cause of death was coronary artery 
disease.  He did not find any cause and effect relationship 
with the veteran's service-connected injury to his cause of 
death.

In its July 2003 remand, the Board requested the RO to seek 
clarification of the VA opinion, and in particular to ask 
that the reviewer specifically consider the theory proposed 
by the veteran's private physician in her letters of October 
1999 and December 2000.  In January 2004, a review of the 
claims folder was conducted and details of the veteran's in-
service and post service medical treatment were noted in the 
report.  The reviewer noted that in his review, he found only 
one hemoglobin reading that was mildly low (13.0, when 13.8 
is the lower limit of normal), and therefore indicative of 
anemia, which was recorded in 1997.  He further stated that, 
at the time of that reading, the private physician indicated 
she believed it to be a recurrence of his peptic disease, and 
that there was no mention of it in her notes as possibly 
secondary to the in-service wounds.  Finally, the VA reviewer 
stated that he found no documentation of significant coronary 
artery disease in the medical record, and it therefore seemed 
not possible to link CAD or anemia to the veteran's service-
connected intestinal wound without resorting to unfounded 
speculation.

In this case, there are differing opinions of record 
regarding the contributing cause to the veteran's death - the 
treating physician's October 1999 and December 2000 opinions 
and the January 2004 VA opinion.  As stated above, while the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, it is the Board's responsibility to 
determine the credibility and probative value of all the 
evidence.  See Colvin v. Derwinski, supra; Madden v. Gober, 
supra.  

The treating physician's October 1999 and December 2000 
opinions indicate that the veteran was found to be anemic 
whenever his hemoglobin was checked after his service wounds.  
Also, it is purported that generally speaking, patients with 
CAD who are anemic often die sooner than those who are not 
anemic.  Based on that proposition, the physician indicated 
that the veteran's anemia provoked his coronary artery 
disease.  While the general statement about anemia may be 
true, the evidence of record indicates that the veteran was 
not found to be anemic.

Service medical records, including the extensive 
documentation of the veteran's treatment for wounds he 
received in combat, are negative for evidence of anemia, 
coronary artery disease, or brown lung.  In records 
documenting treatment after service, from February 1972 to 
August 1996, there are two documented instances of low 
hemoglobin.  The first was in February 1972, when the veteran 
was admitted to a private hospital for a bleeding ulcer and 
found to have low hemoglobin.  He was given two units of 
blood and recovered without problem.  The second was in 
August 1997, when he was experiencing what his physician 
hypothesized as a recurrence of the peptic ulcer.  All other 
documented hemoglobin readings indicated that the veteran had 
a normal blood count, and was not anemic.  Based on the 
evidence as a whole, the Board gives little weight to the 
private physician's opinion, as she had no factual basis to 
conclude that the veteran was anemic due to his service-
connected disability.

The January 2004 VA opinion, however, is based on a review of 
the claims file, to include the private opinions.  The 
reviewer noted one instance of low hemoglobin, indicative of 
anemia, and remarked that at the time of the low reading, the 
private physician herself indicated she believed it to be a 
recurrence of the veteran's peptic disease.  He further 
noticed that there was no mention in her chart notes of the 
low reading being possibly secondary to the in-service 
wounds.  He concluded that it was not possible to link either 
CAD or anemia to the veteran's service-connected intestinal 
wound without resorting to unfounded speculation.

While the Board does not doubt the sincerity of the 
appellant's belief that the veteran's death was related to 
his service, a preponderance of the evidence is against her 
claim for benefits.  The cause of death indicated on the 
death certificate was listed as coronary artery disease with 
Brown lung.  Any anemia the veteran may have suffered had 
been attributed to his non-service-connected ulcer, rather 
than to his service-connected abdominal disability.  There is 
no creditable evidence which demonstrates that the veteran 
died of a disability which was of service origin.  Therefore, 
the benefit of the doubt provision does not apply.  
Accordingly, entitlement to service connection for the 
veteran's cause of death is not established.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


